Case 1:17-cv-09343-JGK Document 52-2 Filed 02/21/20 Page 1 of 2




                  EXHIBIT 2
                Case 1:17-cv-09343-JGK Document 52-2 Filed 02/21/20 Page 2 of 2


NewsMediaPolicyConsultation                                                           PolleyandStatutoryEnforcement
                                                                                      Officeof Enforcement
                                                                                                                   Unit
                                                                                                          Operat!ons
USAM9-13.400                                                                          CriminalDivision
28C.F.R.§ 50.10                                                                       U.S.Department of Justice
                                                                                      E•mafl:PSEU@usdoj.gov
                                                                                      Phone:(202)305-4023
0ateofsubmission:     ._I   ________        __.




                                                                                                         Laelupdated:7/2016
Dateresponse
           requested
                   (allowat leasttwoweeks):

AUSA/ContactName:                                                      Phone;
District: SELECTDISTRJCTORDOJCRMSECTION                                Email:

Please indicate if this matterconcerns:           OCDETF   or      D Forfeiture
 Priorsubmlssion(s)                                                            {ifany).
                 to PSEUorto theCriminalDivisiononthesamematter/investigation/case
 (box will expandto fit text)




                ThefollowingInformationisneeded in orderforPSEUtodraftarecommendation memorandum.

Pleaseprovidea detailedmemorandum
                                containingthe following:

         Asummaryofthefactsoftheinvestigationorprosecutlonas theyretateto yourconsultation.

         Adescrlptionofyourproposedcourseof action(e.g,,subpoena,questionjournal!st,searchwarrant,etc.)witha
         comprehensiveanalysisofhowthlscourseof  act!onwillcomplyw!th28C.F.R.§ 50.10,Includingcitationsto the
         relevantsubsectionsof 50.10anddiscussionofwhetherthememberof  thenewsmedialsasubjectortarget.

         lfrequesting a consultationas to whetheran individualorentity isa memberof thenewsmedia,providerelevant
         factsandanalyze;




                           Involvesanywebsites,pleasestatewhetherPSEUmayviewthewebsitesfroma DOJIPaddress.
         If yourconsultation


      * Attach the memorandum and any supplemental documentation (e.g., screensbots) to your email.
